      Case 5:19-cv-00283-BSM Document 135 Filed 08/26/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

PATRICK ROMES/IBRAHIM HAKIM X                                              PLAINTIFF
ADC #114867

v.                        CASE NO. 5:19-CV-00283-BSM

WILLIAM STRAUGHN, et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 26th day of August, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
